FILED
                            NOT FOR PUBLICATION                             JUN 05 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LINDA COELHO,                                    No. 11-17149

              Plaintiff - Appellant,             D.C. No. 3:10-cv-02102-JSW

  v.
                                                 MEMORANDUM **
CAROLYN W. COLVIN,*

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                        Argued and Submitted May 16, 2013
                             San Francisco, California

Before: McKEOWN and WATFORD, Circuit Judges, and ZILLY, Senior District
Judge.***




        *
              Carolyn W. Colvin, Acting Commissioner of Social Security, is
substituted for her predecessor pursuant to Fed. R. App. P. 43(c)(2).

       **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       ***
             The Honorable Thomas S. Zilly, Senior United States District Judge
for the Western District of Washington, sitting by designation.
      Linda Coelho appeals from the district court’s judgment affirming the

decision of the administrative law judge (ALJ) denying Coelho’s application for

Social Security disability benefits. We affirm.

      The ALJ reasonably declined to credit the opinions of Coelho’s treating

physicians because they were inadequately supported by the objective medical

evidence. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th

Cir. 2004). The ALJ noted, for example, that one of the opinions failed to explain

how Coelho’s cervical radiculopathy (a neck condition) resulted in right knee

dysfunction. More generally, the ALJ acknowledged that Coelho “clearly has an

impairment of the cervical spine,” but reasonably concluded that this impairment

did not support the extreme “limitations in walking, sitting, standing, and other

postural positions” that the treating physicians assessed. Although Coelho objects

by citing various pieces of objective evidence in the record, for the most part those

references confirm only the underlying impairment that the ALJ acknowledged.

Coelho does not cite any persuasive evidence overlooked or otherwise downplayed

by the ALJ that supports the particular limitations found by the physicians.

Because the ALJ had proper reasons for rejecting the treating physicians’ opinions,

there is no independent problem with his reliance on the opinions of non-

examining physicians. Cf. Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).


                                          2
      The ALJ also reasonably found Coelho’s subjective complaints to be lacking

in credibility. Here again, the ALJ was entitled to rely on the lack of objective

medical findings. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). The

ALJ also emphasized one particular inconsistency between Coelho’s claim that she

could not even pick up a pair of jeans with her right hand and an assessment in the

record reporting her right grip strength as “4+/5 (essentially normal).” Finally, the

ALJ was entitled to infer that Coelho’s pain was not as great as she claimed from

the fact that she “did not seek an aggressive treatment program.” Tommasetti v.

Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). Taken together, these considerations

support the ALJ’s adverse credibility finding.

      The ALJ reasonably concluded that Coelho’s spinal impairment did not meet

the requirements for Listing 1.04(A), citing the absence of evidence of motor loss,

sensory loss, or reflex loss. Coelho argues that the ALJ’s explanation for this

conclusion was inadequate. However, under the applicable regulations, Coelho

was required to support her claim with objective medical evidence. See 20 C.F.R.

pt. 404, subpt. P, app. 1, § 1.00(D). On appeal, she cites primarily medical

findings that either were remote in time or merely repeated Coelho’s self-reports of

her own symptoms. The ALJ was therefore entitled to disregard these findings

without additional elaboration.


                                          3
      Coelho’s remaining challenges to the ALJ’s decision are unpersuasive and,

in any event, she would be unable to show more than harmless error given our

conclusions above. See Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).

      AFFIRMED.




                                        4
                                                                            FILED
Coelho v. Colvin, No. 11-17149                                               JUN 05 2013

                                                                        MOLLY C. DWYER, CLERK
WATFORD, Circuit Judge, dissenting:                                       U .S. C O U R T OF APPE ALS




      We accord ALJ decisions great deference, but a prerequisite to that

deference is a sufficiently thorough explanation to enable us to understand the

ALJ’s reasoning and to review it for basic soundness. Here, in concluding that

Coelho did not meet the requirements for Listing 1.04(A), the ALJ stated only that

“the required findings are not documented in the medical evidence,” before noting

in particular the absence of evidence of motor loss and either sensory loss or reflex

loss. However, Coelho cites several pages of medical records reflecting findings of

motor loss and sensory loss, and at least some of those records document objective

observations. The ALJ may have believed these findings were too remote in time

or outweighed by other contrary evidence, as the government urges, but he was

obligated to provide that analysis himself. See Pinto v. Massanari, 249 F.3d 840,

847 (9th Cir. 2001). The ALJ’s failure to discuss the relevant evidence means we

cannot be certain that he even reviewed the evidence, much less determine whether

he reached a rational conclusion about it. Accordingly, I would remand the case to

require the ALJ to evaluate the medical evidence cited by Coelho and provide a

more thorough explanation of his reasoning. See Lewis v. Apfel, 236 F.3d 503, 512

(9th Cir. 2001).